            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN MARSHALL MANTEL,

                                Plaintiff,                    Docket No. 1:19-cv-00090

        - against -                                           JURY TRIAL DEMANDED

 FEVER LABS, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff John Marshall Mantel (“Mantel” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Fever Labs, Inc. (“Fever” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a monument for the

disaster that struck the Staten Island Ferry, owned and registered by Mantel, a New York based

professional photographer. Accordingly, Mantel seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Mantel is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 160 E. 8th Street, #19P,

New York, New York 10003.

       6.      Upon information and belief, Fever is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 379

West Broadway, New York, New York 10012. Upon information and belief Fever is registered

with the New York Department of State Division of Corporations to do business in the State of

New York. At all times material, hereto, Fever has owned and operated websites at the URL’s

www.SecretNy.Co (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Mantel photographed a monument for the disaster that struck the Staten Island

Ferry (the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit

A.

       8.      Mantel then licensed the Photograph to the New York Post. On September 25,

2016, the New York Post ran an article that featured the Photograph titled Artist fools tourists

with monument to giant-octopus attack on Staten Island Ferry. See URL:

https://nypost.com/2016/09/25/artist-fools-tourists-with-monument-to-giant-octopus-attack-on-

staten-island-ferry/. Mantel’s name was featured in a gutter credit identifying him as the
            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 3 of 6



photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.

       9.      Mantel is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-024-309.

       B.      Defendant’s Infringing Activities

       11.     On or about September 26, 2016, Fever ran an article on the Website titled Where

Were You When A Giant-Octopus Attached The Staten Island Ferry. See URL

https://secretnyc.co/giant-octopus-attacked-staten-island-ferry/. The article prominently featured

the Photograph. A true and correct copy of the article is attached hereto as Exhibit B.

       12.     Fever did not license the Photograph from Plaintiff for its article, nor did Fever

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Fever infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Fever is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 4 of 6



          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating “John M. Mantel” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, Fever intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          23.   The conduct of Fever violates 17 U.S.C. § 1202(b).

          24.   Upon information and belief, Fever’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.
            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 5 of 6



       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Fever intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Fever also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Fever as alleged herein, Plaintiff is entitled

to recover from Fever the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Fever because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Fever statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Fever be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Fever be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;
            Case 1:19-cv-00090-VEC Document 1 Filed 01/03/19 Page 6 of 6



       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       7.      That Plaintiff be awarded pre-judgment interest; and

       8.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 3, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                      Attorneys for Plaintiff John Marshal Mantel
